Citation Nr: 1416749	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington West Virginia.  Jurisdiction of the claims file rests with the Nashville, Tennessee RO.  

The Board remanded the appeal in June 2011 for further development.  The case has since been returned to the Board for appellate review.  

The Veteran requested in his May 2010 VA-9 form to recharacterize his claim as chronic nervous tension/condition, acute anxiety, panic attacks, with depression.  The Board has broadened and recharacterized the issue to any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional pertinent documents for this claim.  

The Board will reopen the new and material evidence issue on appeal.  However, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a psychological disorder was last denied in a September 2004 Statement of the Case.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal.  

2.  The evidence added to the record since the September 2004 Statement of the Case relates to an unestablished fact necessary to substantiate the claim of service connection for the acquired psychiatric disorder.   


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in October 2008 addressed all notice elements required by Kent.  In any event, in light of the favorable action taken below, further discussion as to the VCAA is not required at this time.  

New and Material Evidence

The Veteran's claim for entitlement to service connection for a psychological disorder claimed as panic attacks was originally denied in a January 2004 rating decision from the St. Petersburg, Florida RO.  This rating decision characterized the Veteran's claim as a personality disorder claimed as schizophrenia, panic attacks and anxiety attacks.  The Veteran filed a Notice of Disagreement, and a Statement of the Case was issued in September 2004.  Because the Veteran did not file a VA-9 form, he did not perfect his appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).   

The Veteran seeks to reopen his claim for an acquired psychiatric disorder.  The original claim was last denied in a September 2004 Statement of the Case.  The Veteran did not file a VA-9 form to perfect his appeal and therefore the decision became final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Both the issues of reopening and service connection are before the undersigned because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the September 2004 statement of the case, the evidence consisted of service treatment records, VA outpatient treatment records from Memphis for July and August 1984, a December 2003 VA examination from East Orange and VA treatment records from Hackensack for December 1998 to November 2003.  Subsequent to the final September 2004 statement of the case, updated VA outpatient treatment records dated from 1986 to 1998 from Memphis, Tennessee, East Orange, New Jersey and New York, New York and a Veteran statement have been associated with the claims file.  These outpatient treatment records and statements provide more evidence of much earlier treatment for a psychiatric disorder.  They also provide further description regarding the specific symptoms of the disorder.  Therefore, the Board has recharacterized the Veteran's claim and he has triggered the Board's duty to assist.  The evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, namely, the existence of an acquired psychiatric disorder at a much earlier time.   Thus, the claim is reopened.   



ORDER

Because new and material evidence has been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.  


REMAND

As discussed above, the Board is reopening the case.  Before addressing the underlying service connection issue, the Board must remand the case for a VA examination and opinion.  Since the Veteran's last VA examination in December 2003, a significant amount of evidence has been associated with the claims file and the Veteran's claim has been broadened.  Therefore a medical opinion is needed to address the nature and etiology of the Veteran's disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).  VA must consider whether service connection is warranted for any current acquired psychiatric disorder that the examiner diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The VA examination should also address whether there is evidence of additional disability resulting from a mental disorder that was superimposed upon a congenital defect such as a personality disorder during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all updated relevant VA treatment records for the Veteran, if he has had any recent VA treatment.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After number 1 has been completed, the Veteran should be afforded a VA examination to address the nature and etiology of any acquired psychiatric disability.  The examiner must be provided access to the Veteran's claims folder as well as any relevant documents in his Virtual VA / VBMS file.  The examiner should answer the following questions:

(a) The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any current acquired psychiatric disability is related to the Veteran's active service.  In making this determination, the examiner  should address whether the Veteran's documented in-service treatment for stress, anxiety, and alcoholism were early manifestations of, or indicative of, any of his current psychiatric problems.  Post-service, a VA treatment record as early as July 1984 noted the Veteran's report that his history of in-service "nervousness" was still manifesting.

(b) The examiner must also opine whether it is at least as likely as not (at least a 50 percent probability) that any current acquired psychiatric disability was superimposed on a congenital defect such as a personality disorder during service, resulting in additional disability?

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  The Veteran should be notified of the date and time of the VA examination, with a copy of the notification placed in the claims folder. 

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the service connection claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


